DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10-11, & 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Consonni et al. (WIPO Application Publication # WO2018/059685A1).
Regarding Claim 1, Consonni discloses a cable (i.e. armoured single core power cable 400) for providing power to a device in a hydrocarbon development operation, the cable having: 
a single core conductor (i.e. electric conductor 401a) with a central axis, the single core conductor having a central core conductor that is an elongated member extending along the central axis and is operable to conduct electricity; 
an insulation member (i.e. insulation system 401b) circumscribing the central core conductor and extending a length of the central core conductor, the insulation member having an annular cross section centered around the central axis of the single core conductor; 
an armor layer (i.e. tensile armour 410) circumscribing the central core conductor and extending the length of the central core conductor, the armor layer having an annular cross section centered around the central axis of the single core conductor and being formed of a non-conductive material (i.e. elongated polymeric tensile elements 411 made of a bundle 13 of high strength fibres made of polyethylene (Dyneema®), liquid crystal polymer (Vectran®), or aramid covered by a polyethylene or polypropylene jacket 12) so that the armor layer is incapable of conducting a current; where 
the armor layer is radially exterior of the insulation member; 
the cable is comprised such that each layer of the cable circumscribes the central core conductor such that the cable has a longitudinal cross section that extends along the central axis that is symmetrical about the central axis of the single core conductor; and
The cable of Consonni is meant to be used as a power cable, thus inherently having a supply end and a load end and being connected to equipment through a conductive element such as a ferrous plate. Fig. 4 shows the cable in a symmetrical configuration.

Regarding Claim 2, Consonni discloses a sheathing (i.e. serving layer 420) circumscribing the armor layer (Fig. 4; Page 10, line 4-5).

 	Regarding Claim 5, Consonni discloses a supply end and a load end, where the supply end is operable to be connected to a supply and the load end is operable to be connected to the device (Fig 1a, 1b, & 4; Abstract; Page 6, line 28- Page 8, line 29; Page 9, line 11- Page 12, line 19). The cable of Consonni is meant to be used as a power cable, thus inherently having a supply end and a load end and being connected to a device on the load end.

Regarding Claim 6, Consonni discloses that the armor layer (i.e. tensile armour 410) is free of a voltage over an axial length of the armor layer (Paragraph 0139, 0145). Consonni provides polymeric tensile elements 411 as an armor layer/tensile armour which would inherently be free of voltage over the axial length of the layer. 
Regarding Claim 7, McCullough discloses a system for providing power to a device in a hydrocarbon development operation, the system having: 
a power supply; 
a single core conductor (i.e. armoured single core power cable 400 w/ single insulated conductive core 401) extending from the power supply to the device, the single core conductor having: 
a central axis;
a central core conductor (i.e. electric conductor 401a), the central core conductor being an elongated member extending along the central axis and operable to conduct electricity; 
an insulation member (i.e. insulation system 401b) circumscribing the central core conductor and extending a length of the central core conductor, the insulation member having an annular cross section centered around the central axis of the single core conductor; 
an armor layer (i.e. tensile armour 410) circumscribing the central core conductor and extending the length of the central core conductor, the armor layer having an annular cross section centered around the central axis of the single core conductor and being formed of a non- conductive material  (i.e. elongated polymeric tensile elements 411 made of a bundle 13 of high strength fibres made of polyethylene (Dyneema®), liquid crystal polymer (Vectran®), or aramid covered by a polyethylene or polypropylene jacket 12) so that the armor layer is incapable of conducting a current; where 
the armor layer is radially exterior of the insulation member; 
the cable is comprised such that each layer of the cable circumscribes the central core conductor such that the cable has a longitudinal cross section that extends along the central axis that is symmetrical about the central axis of the single core conductor;
the cable has a supply end and a load end, where the armor layer at the supply end and the load end is connected to the device through a ferrous plate; and 
the armor layer is free of a voltage over an axial length of the armor layer (Fig 1a, 1b, & 4; Abstract; Page 6, line 28- Page 8, line 29; Page 9, line 11- Page 12, line 19). The cable of Consonni is meant to be used as a power cable, thus inherently having a supply end and a load end and being connected to equipment through a conductive element such as a ferrous plate. Fig. 4 shows the cable in a symmetrical configuration. Consonni provides polymeric tensile elements 411 as an armor layer/tensile armour which would inherently be free of voltage over the axial length of the layer.

Regarding Claim 8, Consonni discloses a sheathing (i.e. serving layer 420) circumscribing the armor layer (Fig. 4; Page 10, line 4-5).

Regarding Claim 10, McCullough discloses a method for providing power to a device in a hydrocarbon development operation, the method including: 
conductor (i.e. armoured single core power cable 400 w/ single insulated conductive core 401) from a power supply to the device, the single core conductor having: 
a central axis;
a central core conductor (i.e. electric conductor 401a), the central core conductor being an elongated member extending along the central axis and operable to conduct electricity; 
an insulation member (i.e. insulation system 401b) circumscribing the central core conductor and extending a length of the central core conductor, the insulation member having an annular cross section centered around the central axis of the single core conductor; 
an armor layer (i.e. tensile armour 410) circumscribing the central core conductor and extending the length of the central core conductor, the armor layer having an annular cross section centered around the central axis of the single core conductor and being formed of a non-conductive material (i.e. elongated polymeric tensile elements 411 made of a bundle 13 of high strength fibres made of polyethylene (Dyneema®), liquid crystal polymer (Vectran®), or aramid covered by a polyethylene or polypropylene jacket 12) so that the armor layer is incapable of conducting a current; where 
the armor layer is radially exterior of the insulation member; 
the cable is comprised such that each layer of the cable circumscribes the central core conductor such that the cable has a longitudinal cross section that extends along the central axis that is symmetrical about the central axis of the single core conductor; and
the cable has a supply end and a load end, where the armor layer at the supply end and the load end is connected to the device through a ferrous plate (Fig 1a, 1b, & 4; Abstract; Page 6, line 28- Page 8, line 29; Page 9, line 11- Page 12, line 19). The cable of Consonni is meant to be used as a power cable, thus inherently having a supply end and a load end and being connected to equipment through a conductive element such as a ferrous plate. Fig. 4 shows the cable in a symmetrical configuration.

Regarding Claim 11, Consonni discloses a sheathing (i.e. serving layer 420) circumscribing the armor layer (Fig. 4; Page 10, line 4-5).

 	Regarding Claim 14, Consonni discloses connecting a supply end of the single core conductor to a supply and connecting a load end of the single core conductor to the device (Fig 1a, 1b, & 4; Abstract; Page 6, line 28- Page 8, line 29; Page 9, line 11- Page 12, line 19). The cable of Consonni is meant to be used as a power cable, thus inherently having a supply end and a load end and being connected to a device on the load end.

Regarding Claim 15, Consonni discloses that the armor layer (i.e. tensile armour 410) is free of a voltage over an axial length of the armor layer (Paragraph 0139, 0145). Consonni provides polymeric tensile elements 411 as an armor layer/tensile armour which would inherently be free of voltage over the axial length of the layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Consonni et al. (WIPO Application Publication # WO2018/059685A1) in view of McCullough et al. (US Patent Application Publication # 2012/0168199) & Hiel et al. (US Patent Application Publication # 2005/0129942).
 Regarding Claim 3, Consonni discloses at least one layer (i.e. inner semiconducting layer of insulation system 401b) circumscribing the central core conductor and extending the length of the central core conductor, the at least one layer having an annular cross section centered around the central axis of the central core conductor (Fig. 4; Page 9, line 15-19).

McCullough teaches a tape around a central core conductor (Paragraph 0002-0004, 0015, 0046, 0100, 0103, 0174).
McCullough does not explicitly disclose that the tape is a water blocking tape.
Hiel teaches that the tape is a water blocking tape (Paragraph 0056, 0078-0081).
Consonni discloses an electric conductor that is covered by an insulation system that is composed of an inner semiconducting layer surrounded by an insulation layer surrounded by an outer semiconducting layer. Since Consonni does not describe the inner semiconducting layer as a tape, McCullough teaches that a layer of tape may be used to surround different parts of the cable. The disclosure is silent on whether the water is water blocking. The cable of Consonni is a cable suitable for submarine deployment or applications while the cable of McCullough is a submersible underwater cable, which would both be inherently required to be water blocking, impermeable, or waterproof. It would be helpful to improve the water blocking capability and thus use a tape that is also water blocking. Hiel teaches placing a protective tape around the core of a reinforced cable in order to protect the core from environmental forces like moisture and corrosive elements. It would have been obvious to one skilled in the art to use such a water-blocking tape to surround the core of Consonni, as taught by McCullough & Hiel, in order to improve the water blocking and impermeability of the submersible underwater cable.

Regarding Claim 9, Consonni discloses at least one layer (i.e. inner semiconducting layer of insulation system 401b) circumscribing the central core conductor and extending the length of the central core conductor, the at least one layer having an annular cross section centered around the central axis of the central core conductor (Fig. 4; Page 9, line 15-19).
Consonni does not explicitly disclose that the at least one layer is a water blocking tape.
McCullough teaches a tape around a central core conductor (Paragraph 0002-0004, 0015, 0046, 0100, 0103, 0174).
McCullough does not explicitly disclose that the tape is a water blocking tape.
Hiel teaches that the tape is a water blocking tape (Paragraph 0056, 0078-0081).
Consonni discloses an electric conductor that is covered by an insulation system that is composed of an inner semiconducting layer surrounded by an insulation layer surrounded by an outer semiconducting layer. Since Consonni does not describe the inner semiconducting layer as a tape, McCullough teaches that a layer of tape may be used to surround different parts of the cable. The disclosure is silent on whether the water is water blocking. The cable of Consonni is a cable suitable for submarine deployment or applications while the cable of McCullough is a submersible underwater cable, which would both be inherently required to be water blocking, impermeable, or waterproof. It would be helpful to improve the water blocking capability and thus use a tape that is also water blocking. Hiel teaches placing a protective tape around the core of a reinforced cable in order to protect the core from environmental forces like moisture and corrosive elements. It would have been obvious to one skilled in the art to use such a water-blocking tape to surround the core of Consonni, as taught by McCullough & Hiel, in order to improve the water blocking and impermeability of the submersible underwater cable.

Regarding Claim 12, Consonni discloses providing at least one layer (i.e. inner semiconducting layer of insulation system 401b) circumscribing the central core conductor and extending the length of the central core conductor, the at least one layer having an annular cross section centered around the central axis of the central core conductor (Fig. 4; Page 9, line 15-19).
Consonni does not explicitly disclose that the at least one layer is a water blocking tape.
McCullough teaches a tape around a central core conductor (Paragraph 0002-0004, 0015, 0046, 0100, 0103, 0174).
McCullough does not explicitly disclose that the tape is a water blocking tape.
Hiel teaches that the tape is a water blocking tape (Paragraph 0056, 0078-0081).
Consonni discloses an electric conductor that is covered by an insulation system that is composed of an inner semiconducting layer surrounded by an insulation layer surrounded by an outer semiconducting layer. Since Consonni does not describe the inner semiconducting layer as a tape, McCullough teaches that a layer of tape may be used to surround different parts of the cable. The disclosure is silent on whether the water is water blocking. The cable of Consonni is a cable suitable for submarine deployment or applications while the cable of McCullough is a submersible underwater cable, which would both be inherently required to be water blocking, impermeable, or waterproof. It would be helpful to improve the water blocking capability and thus use a tape that is also water blocking. Hiel teaches placing a protective tape around the core of a reinforced cable in order to protect the core from environmental forces like moisture and corrosive elements. It would have been obvious to one skilled in the art to use such a water-blocking tape to surround the core of Consonni, as taught by McCullough & Hiel, in order to improve the water blocking and impermeability of the submersible underwater cable.

Response to Arguments















Applicant’s arguments with respect to claims 1-2, 5-8, 10-11, & 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claims 3, 9, & 12, the rejection of said claims has been modified above in light of the new amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RJA/           Examiner, Art Unit 2847   

/William H. Mayo III/           Primary Examiner, Art Unit 2847